Opinion,
Me. Justice Mitchell:
This is a bill under the act of May 25, 1878, P. L. 149, to reform the acknowledgment of a deed. The defects sought to be cured arise solely out of the omission of the justice to insert the first few lines of the ordinary form, and his starting with the phrase, “ and in due form of law acknowledged,” etc. From that point on, the acknowledgment is regular and complete. The defects, therefore, are the absence of the venue, the failure to show that the justice was of the proper county, and the omission to state the presence and acknowledgment by Daniel Sowers. All these defects are purely technical, and *364the master has found that the facts existed on which the reformation prayed can be properly decreed. So far, therefore, it is the exact case which the statute contemplated, where the actual facts are in accordance with law, but the certificate fails to set them out in due form.
Why, then, should not the relief be granted ? Respondents in their answer, admit all the necessary facts for the relief asked, but set up that the concluding part of the certificate, as to the separate examination and acknowledgment by Catharine Sowers, is not true in fact. This part of the answer, clearly is not responsive to the bill, and, if regarded at all, must 1 treated as a cross-bill in which the respondents are the actom seeking relief. So regarded, the case is entirely without merit on the part of the appellants. They signed the deed, the wife signed' the receipt, got the money, and now asks a court of equity to help her to fraudulently nullify her own grant. And on what grounds ? Apart from mere technical defects of the instrument, the substance of her answer is in the averment that she did not voluntarily sign, seal, and, as her act and deed, deliver the same “ in the form that the same appears to have been written,” but was informed by her husband and Ney “that the same was simply as collateral to secure their promise to Ney to repay him.” The deed is in form an absolute conveyance, and she avers that it should have been a mortgage. Had she filed the bill against Ney to reform the deed in that respect, she would have had a case for relief; but it would have been a conclusive answer that, as the facts show, Ney admitted that it was only a mortgage, treated it honestly as such, and on payment of his loan conveyed the property to the Saving Fund, expressly as security for the loan they were about to make to Mrs. Sowers, and to be re-conveyed to her without further consideration on her payment of that loan.
As regards the Saving Fund, she is in no better position. The essential fact of separate examination and acknowledgment is regularly certified. Suppose the officers or counsel had noticed the formal defects in the first part of the acknowledgment, and had inquired and learned the actual facts; would they not have been justified in relying on the certificate as it is? Would appellants now be permitted to take advantage of formal and immaterial omissions, as to which the facts are *365against them, to avoid the conclusive effect of the certificate of the material fact? The certificate is a judicial act, and public policy, for the safety of parties dealing with real estate, requires that its conclusiveness shall be maintained. The law on this subject is stated by the present Chief Justice in Heeter v. Glasgow, 79 Pa. 79: “The true rule deducible from the authorities is that the certificate of the justice.....in the absence of fraud or duress, is conclusive as to the facts therein stated. A purchaser bona fide, and without notice of the fraud, is protected against it; but, as to other persons, parol evidence has been admitted to show fraud or duress connected with the acknowledgment.” See, also, Williams v. Baker, 71 Pa. 476; Miller v. Wentworth, 82 Pa. 280; and, as to the applicability of the rule to mortgages, Singer Mfg. Co. v. Rook, 84 Pa. 442. It is sufficient to add that the master finds “ there is absolutely no pretence of fraud, coercion, compulsion, or duress.”
Nor does the evidence present any case for equitable relief in regard to the transaction with the Saving Fund. It is true, Mrs. Sowers says she “had nothing to do with the Saving Fund at all,” but this means, no personal communication. The words are used in connection with personal knowledge from which she could testify. The testimony of Lynch shows that she was party to the arrangement by which Ney was paid and the property transferred to the Saving Fund as security for the new loan, and her own testimony shows that she at least knew about it at the time. When she says, “ I was against getting the money” from the Saving Fund, we think it is clear that she means her judgment was against it, but she yielded to her husband’s judgment or persuasion, as she had before in the loan from Ney. This falls far short of duress or coercion which can be set up as ground for defeating the deed.
The part of the certificate which appellants now object to is regular, and needs no amendment, nor does the appellee’s bill ask any. The decree of the court below leaves that as it is, and amends the other parts in accordance with the real facts. In so doing, it follows exactly the act of 1878. On the other branch of the case, in which the respondents seek relief, they have shown no equity to entitle them to set aside the regular and formal part of the certificate.
Decree affirmed.